                          UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF OHIO
                                WESTERN DIVISION

CHRISTOPHER GLADDEN,                                    Case No. 1:21-cv-165

       Plaintiff,
                                                        McFarland, J.
               vs.                                      Bowman, M.J.

FACEBOOK, et al.,

       Defendants.

                          REPORT AND RECOMMENDATION

       Plaintiff initiated this action against Facebook and Mark Zuckerberg (“Defendants”)

alleging that unnamed third parties have posted negative comments about him on a group

page hosted on the Facebook platform. According to the Complaint, some of these third

parties have taken their harassment offline and have gone so far as to follow Plaintiff to

his place of residence and work where they have “yell[ed] out of their car windows, blown

their car horns, and shot[] off rounds from guns.” (Compl. at 2, Doc. 4). Plaintiff seeks

$250,000 in damages.

       On March 16, 2021, the Defendants filed a Motion to Dismiss Plaintiff’s Complaint

(Doc. 5). Defendants’ motion, if granted, would be dispositive of all of Plaintiff’s claims

against the Defendants. Plaintiff did not timely respond to the motion. Thereafter, on April

13, 2021 the Court Ordered Plaintiff to Show Cause, in writing on or before May 6, 2021,

why Defendants’ motion to dismiss (Doc. 5) should not be construed as unopposed and

granted for the reasons stated. The Court also noted that Plaintiff may also satisfy the

requirements of this Order by filing a responsive memorandum to Defendants’ motion by

the May 6, 2021 deadline.
       On April 13, 2021 Plaintiff filed a response to the Show Cause Order. (Doc. 7).

Upon review of Plaintiff’s response, the Court found that Plaintiff complied with the

provisions of the Order to Show Cause insofar as responding to the Order. Accordingly,

the Show Cause Order was rescinded. However, Plaintiff’s response essentially does

nothing more than restate the claims alleged against the Defendants in his Complaint.

Plaintiff’s response fails to specifically address the arguments contained in Defendants’

motion to dismiss (Doc. 5). Therefore, the Court found it appropriate to afford Plaintiff one

final opportunity to respond to Defendants’ motion before considering the matter.

       Accordingly, Plaintiff was granted an additional thirty days, i.e. no later than June

2, 2021, in which to file formal opposition to Defendants’ motion to dismiss. (Doc. 5).

Plaintiff was put on notice that no further extensions of time shall be granted. The Court

also instructed that Plaintiff’s failure to file opposition to Defendants’ motion shall result in

a Report and Recommendation to the District Judge that the Defendants’ motion to

dismiss be granted. (Doc. 8).

        The time deadline set for in the Court order has passed with no responsive filing

by Plaintiff. District courts have the power to sua sponte dismiss civil actions for want of

prosecution to “manage their own affairs so as to achieve the orderly and expeditious

disposition of cases.” Link v. Wabash R.R., 370 U.S. 626, 630–31, 82 S.Ct. 1386, 8

L.Ed.2d 734 (1962). See also Jourdan v. Jabe, 951 F.2d 108,109 (6th Cir. 1991). Though

plaintiff is proceeding pro se, as stated by the Supreme Court, “we have never suggested

that procedural rules in ordinary civil litigation should be interpreted so as to excuse

mistakes by those who proceed without counsel.” McNeil v. United States, 508 U.S. 106,

113 (1993).



                                               2
      Accordingly, it is herein RECOMMENDED that Defendants’ motion to dismiss

(Doc. 5) should be GRANTED for the reasons stated, or alternatively, that judgment be

entered in Defendants' favor with prejudice based upon Plaintiff’s failure to prosecute,

and that this case be CLOSED.


                                                        s/Stephanie K. Bowman
                                                      Stephanie K. Bowman
                                                      United States Magistrate Judge




                                           3
                         UNITED STATES DISTRICT COURT
                          SOUTHERN DISTRICT OF OHIO
                               WESTERN DIVISION

CHRISTOPHER GLADDEN,                                  Case No. 1:20-cv-165

      Plaintiff,
                                                      McFarland, J.
              vs.                                     Bowman, M.J.

FACEBOOK, et al.,

      Defendants.



                                        NOTICE

      Pursuant to Fed. R. Civ. P. 72(b), any party may serve and file specific, written

objections to this Report & Recommendation (“R&R”) within FOURTEEN (14) DAYS after

being served with a copy thereof. That period may be extended further by the Court on

timely motion by either side for an extension of time. All objections shall specify the

portion(s) of the R&R objected to, and shall be accompanied by a memorandum of law in

support of the objections. A party shall respond to an opponent’s objections within

FOURTEEN DAYS after being served with a copy of those objections. Failure to make

objections in accordance with this procedure may forfeit rights on appeal. See Thomas

v. Arn, 474 U.S. 140 (1985); United States v. Walters, 638 F.2d 947 (6th Cir. 1981).




                                           4
